Exhibit 1.3 JUST ENERGY GROUP INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION AS AT (thousands of Canadian dollars) Notes March 31, 2012 March 31, 2011 April 1, 2010 ASSETS Non-current assets Property, plant and equipment 5 $ $ $ Intangible assets 6 Contract initiation costs Other non-current financial assets 11 Non-current receivables Deferred tax asset 16 Current assets Inventory 8 Gas delivered in excess of consumption Gas in storage Current trade and other receivables Accrued gas receivables Unbilled revenues Prepaid expenses and deposits Other current assets 11 Corporate tax recoverable - Restricted cash 7 Cash and cash equivalents TOTAL ASSETS $ $ $ DEFICIT AND LIABILITIES Deficit attributable to equity holders of the parent Deficit $ )
